ON REHEARING
ELLIOTT, J.
A rehearing was granted in this case for the purpose of determining whether the case should be remanded and re-opened for further evidence. We have decided that it must be done. The evidence does not make it clear what became of the proceeds of the draft and acceptance sued on.
It should be clearly shown whether Brown-Mason Oil Company, Inc., drew out of the bank all or part of said proceeds. And if all or part- was drawn out, the date, *502amount and means, that is, whether by check, draft or other method it was done. And each withdrawal should appear, duly verified by a copy of the instrument by which it was done. A sworn statement of the account of Brown-Mason Oil Company, Inc., with the plaintiff bank, commencing at the time the bank opened, on the morning of the day the acceptance was deposited, showing the state of its account, showing said deposit and all other deposits made that day and for three days thereafter, together with each withdrawal and the state of the account at the' end of said time should be produced.
We also desire information in addition to that first contemplated, as follows: We wish to know whether the term, “We accept this draft without qualifying conditions to be paid at maturity,” was a requirement of the bank or of Brown-Mason Oil Company, Inc., and whether the form in question is that generally used in the business of the bank or in that of Brown-Mason Oil Company, Inc., or was such form used only in certain cases, and if only in certain cases, explain in what cages.
• Was it the bank or Brown-Mason Oil Company, Inc,, that caused this form to be printed, and on whose stationery is it printed?
To the end that the further evidence above mentioned may be obtained and placed in the record for the lower court and this court, the judgment appealed from, as well as our former opinion and decree herein, are now annulled and set aside, and the case is remanded to the lower court for a new triál. The cost to abide the final determination of the suit.